Bosworth, J.
(Duer, J., concurred-.) It does not appear that any order has been made under § 294, requiring Ferris to appear and answer. This seems to be necessary in order to make him a party to the proceedings (5 How. P. R. 16), and to enable the court properly to enjoin him under § 299.
Section 294 seems to prescribe the proceedings to be taken, to authorize an order under § 299.
The affidavit does not affirm that Tuska has any interest, or had when the supplementary proceedings Were commenced, in the property alleged to have been assigned to Ferris, nor when the assignment was made to him, whether before or since the 17th of May. The order asked for must be denied, but without prejudice to the right to apply for an injunction order under §294.